Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed 10/28/2022 have been fully considered, but they are not persuasive due to a new reference of ElmatSpa (Genetec - Creating and Managing Security Center Alarms and Incidents) and New21 UCB (Tracked: A week under GPS supervision).  Specifically, ElmatSpa teaches the claimed “providing the subscriber device a notification that comprises a time that the user device entered or exited the virtual region” (ElmatSpa, 8:37, page 11 – Mike as a user device in the Building passes through the Parking Lot exit; 33:45, page 32 – Standard Alarm with Tigger Event and Trigger Time); “the notification when received by the subscriber device configured to cause the subscriber device to perform an action based on the time the user device entered or exited the virtual region” (ElmatSpa, 34:33, page 33 – Show Procedure, Acknowledge, Forward, … ).  Furthermore, New21 teaches a tracking device (a GPS ankle bracelet) to monitor the wearer (e.g., a moving object) position in defined zones such as inclusion zones, exclusion zones (e.g., 1:28), … with the trigger to both the wearer and its supervisor (e.g., 1:28-4:28).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ElmatSpa (Genetec - Creating and Managing Security Center Alarms and Incidents) in view of New21 (Tracked: A week under GPS supervision).
As per claim 1, ElmatSpa teaches the claimed “computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations” comprising: “receiving, from a subscriber device, a virtual region corresponding to a physical region within a physical space” (ElmatSpa, 8:06 - Mike as a user device in the Building); and “in response to determining that the user device entered or exited the virtual region, providing the subscriber device a notification that comprises a time that the user device entered or exited the virtual region” (ElmatSpa, 8:25-9:59, page 11 - Mike as a user device in the Building passes through the Parking Lot exit), “the notification when received by the subscriber device configured to cause the subscriber device to perform an action based on the time the user device entered or exited the virtual region” (ElmatSpa, 10:00-11:33, 33:41-46:36, pages 32 to 34 - Standard Alarm with Tigger Event and Trigger Time).  It is noted that ElmatSpa does not teach “receiving location data of a user device within the physical space; determining, using the location data of the user device, that the user device enters or exits the virtual region” as claimed. However, it had been well-known in the art at the time the invention was made, the GPS tracking device allowed the subscriber device to determine, based on the user device’s location, whether the user is within a defined region, or entering or exiting the virtual region (New21, 01:28-04:28 – the GPS tracking device attached to a moving object (e.g., robot, user device, …) provides its location and trigger alarms under conditions related to inclusion zones, exclusion zones, …); see also Hansen (Abstract - Car that keeps track of GPS info and knows who’s driving based on RFID; RFID Smart Closet; Method of taking attendance; RFID on networked desks to monitor the location of individuals).  The references are related to the analogous application of tracking object’s position.  It would have been obvious, in view of New21 and Hansen, to configure ElmatSpa’s method as claimed by providing a GPS tracking device to a movable object within a defined physical space, so that an alarm can be set up to trigger when the position of the movable object meets some predetermined conditions.

Claim 2 adds into claim 1 “wherein the virtual region comprises one or more attributes, the one or more attributes comprising at least one of: a size of the virtual region; a shape of the virtual region; a relative location of the virtual region within the physical region; or a relative orientation of the virtual region within the physical region” (ElmatSpa, 08:25 – the Parking exit door; New21, 01:28-04:28 – the office, the grocery, the bar, the coffee shop, …; Hansen, Abstract – the GPS tracking).

Claim 3 adds into claim 2 “wherein receiving the virtual region corresponding to the physical region within the physical space comprises receiving a user input defining the one or more attributes of the virtual region” (ElmatSpa, 08:25 – the Parking exit door; New21, 01:28-04:28 – the office, the grocery, the bar, the coffee shop, …; Hansen, Abstract – the GPS tracking; All these defined spaces are defined by user inputs).

Claim 4 adds into claim 1 “wherein the physical region within the physical space comprises one of a two-dimensional area of the physical space or a three-dimensional area of the physical space” (ElmatSpa, 08:25 – the Parking exit door; New21, 01:28-04:28 – the office, the grocery, the bar, the coffee shop, …; Hansen, Abstract – the GPS tracking).

Claim 5 adds into claim 1 “wherein one or more sensors are part of the user device” (New21, 01:28-04:28 – the GPS tracking bracelet can attached to any device; Hansen, Abstract – the GPS tracking – the sensors are attached to the monitored object).

Claim 6 adds into claim 5 “wherein the location data of the user device within the physical space is received from the one or more sensors” (New21, 01:28-04:28 – the GPS tracking bracelet as a location sensor can attached to any device; Hansen, Abstract – the GPS tracking – the sensors are attached to the monitored object).

Claim 7 adds into claim 1 “wherein the action comprises incrementing a counter” (Hansen, Abstract – counting the number of identified objects with RFID; New21, 01:28-04:28 – the number of the wearer’s violations; ElmatSpa, 42:50 – the number of alarms (e.g., ID)).

Claim 9 adds into claim 1 “wherein the subscriber device contains program code that enables receipt of the notification indicating that the user device entered or exited the virtual region” (ElmatSpa, 08:25 – the Parking exit door; New21, 01:28-04:28 – the office, the grocery, the bar, the coffee shop, …; Hansen, Abstract – the GPS tracking; All these defined spaces are defined by user inputs).

Claim 10 adds into claim 1 “wherein the data processing hardware receives, on behalf of the subscriber device, the location data of the user device and determines, on behalf of the subscriber device, that the user device enters or exits the virtual region” (ElmatSpa, 08:25 – the Parking exit door; New21, 01:28-04:28 – the office, the grocery, the bar, the coffee shop, …; Hansen, Abstract – the GPS tracking; All these defined spaces are defined by user inputs).

Claims 11-17, and 19-20 claim a system based on the method of claims 1-7, 9-10; therefore, they are rejected under a similar rationale.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616